DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hallunbaek et al. (US 2014/0152298) in view of Burris et al. (US 2005/0269083).
With regards to claim 1, Hallunbaek et al. discloses a method for locating a downhole tool comprising: inserting a tool (Fig. 2, element 2) into a borehole (Fig. 2, element 3); moving the tool down the borehole; detecting (using sensors Fig. 2, element 5,6) a set of borehole magnetic anomalies at a first location on the tool; detecting (using sensors Fig. 2, element 5,6) the set of borehole magnetic anomalies at a second location on the tool; comparing the detection at the first location with the detection at the second location (para 65-67); calculating the velocity of the tool based on the comparison the set of borehole magnetic anomalies measured at the first location and second location (para 5); calculating the position of the tool based on the calculated velocity; holding the tool at a predetermined location (para 83).  Hallunbaek et al. shows all the limitation of the present invention except, it does not disclose that the tool is autonomous or programmed to execute a command or automatically braking the autonomous tool as it approaches a predetermined location; and activating at least one downhole device at the predetermined location.  Burris et al. discloses an autonomous downhole tool (para 31).  It is programmed to execute a command (para 9, 44) and automatically braking (para 42-44) the autonomous tool as it approaches a predetermined location; and activating at least one downhole device (para 44, 114, Fig. 4, element 763) at the predetermined location.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the automation of Burris et al. with the apparatus of Hallunbaek et al.  This would be done because it is common practice to automate tools in the downhole art with predictable results.
With regards to claims 2 and 3, Hallunbaek et al. discloses the tool generating an electromagnetic field at a first and second location in the tool (Fig. 2, element 4).
With regards to claim 4, Hallunbaek et al. discloses detecting casing collars based on the detected borehole magnetic anomalies (para 62, 69).
With regards to claim 5, Burris et al. discloses the executed command is to fire a perforating gun (para 11).
With regards to claim 6, Burris et al. discloses the executed command is to deploy a brake assembly (para 42, 100).
With regards to claim 7, Neither Hallunbaek et al. nor Burris et al. discloses the executed command is to fire a pipe severing tool.  It is taken as Official Notice that it would have been obvious to one of ordinary skill in the art to use a pipe severing tool with the apparatus of Hallunbaek et al. in view of Burris et al.  This would be done because Burris et al discloses that the tool may be a tubing servicing tool, which a pipe severing tool is.
With regards to claim 8, Burris discloses the executed command is to expand a plug within the borehole (para 11).
With regards to claim 9, Burris et al. discloses moving the tool includes dropping it down a wellbore (para 36).
With regards to claim 10, Burris et al. discloses moving the autonomous tool includes pumping it down a wellbore (para 36).
With regards to claim 11, Hallunbaek et al. discloses calculating the position includes integrating the calculated velocity with respect to time (para 65).
With regards to claim 12, Hallunbaek et al. discloses calculating the position includes summation of the calculated velocity with respect to time (para 66).
With regards to claim 13, Hallunbaek et al. discloses calculating the position includes averaging the calculated velocity over a plurality of measurements and multiplying by time (para 68).
With regards to claim 14, Hallunbaek et al. discloses calculating the position includes a piecewise summation with respect to time (para 68).
With regards to claim 15, Burris et al. discloses activating a downhole device includes explosively perforating a wellbore (para 142).
With regards to claim 16, Burris et al. discloses activating a downhole device includes setting a bridge plug (para 40).
With regards to claim 18, Burris et al. discloses activating a downhole device includes cutting a tubular (para 142, a perforating gun cuts through a tubular).
With regards to claim 19, Burris et al. discloses releasing the autonomous tool from the first predetermined location, traveling to a second predetermined location, and holding the autonomous tool at the second predetermined location (para 60, 62).
With regards to claim 20, Burris discloses that multiple devices may be used with the apparatus (para 11) thus activating a plurality of downhole devices at a plurality of corresponding predetermined locations would be the inherent operation of the device (for example a bridge or frac plug in conjunction with a perforating gun.
Response to Arguments
Applicant's arguments filed 6/18/22 have been fully considered but they are not persuasive.
It is the assertion of the applicant that Burris does not teach “automatically braking the autonomous tool as it approaches a predetermined location”. The examiner respectfully traverses this assertion. Paragraph 44 of Burris states that “In various embodiments, the locator component 761 may provide a trigger signal to the functional component 763 based on the mission program 767, on the location of the tool 755 within the well bore 120, on another metric derived from the location of the tool 755, such as a velocity of the tool 755, or combinations thereof.”; while paragraph 42 states that “In an embodiment, the autonomous downhole tool 755 comprises one or more functional components 763, which may include a braking system 760.” This would be read together as the locator component 761 would activate the braking system 760 at a set location.
It is the assertion of the applicant that “The Office Action does not state how Burris and Hallunbaek could be combined or how or why that combination would produce predictable results.” The examiner respectfully traverses this assertion.  It is stated that the automation of Burris et al. is used with the apparatus of Hallunbaek et al., which would mean that the features presented in the rejection of claim 1 as being related to Burris et al. would be incorporated into the method and apparatus of Hallunbaek et al. as presented in claim 1, including the automatic braking system and automatic activation of a downhole device as presented by Burris (para 42-44).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, modifying Hallunbaek to be automated could be done using knowledge generally available to one of ordinary skill in the art in combination with the features of Burris et al. presented above.
It is the assertion of the applicant that Hallunbaek is not capable of “autonomous execution” since it relies on “slow tool speeds”.  The examiner respectfully traverses this assertion.  Nowhere in the claims is a particular velocity mentioned.  Velocity is only referred to as being “calculated” (clm. 1) and being used to “calculate the position of the tool”.  It is neither stated that this velocity is high or low within the claims, and thus a low velocity tool would meet the scope of the claims currently presented.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P STEPHENSON whose telephone number is (571)272-7035. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P STEPHENSON/               Primary Examiner, Art Unit 3676